Citation Nr: 0623217	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-07 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1934 to 
March 1935 and December 1942 to May 1943.  He died in 
November 1972.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for cause of the veteran's 
death.  The appellant was scheduled for a May 2006 Board 
videoconference hearing, but did not appear or indicate any 
desire to reschedule.

On July 28, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

1.  The veteran died in November 1972.  The cause of death 
was listed as bronchogenic carcinoma.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  The record does not show that the veteran was exposed to 
asbestos during his service.

4.  The competent medical evidence of record does not show 
that the veteran's cause of death was related to any injury 
or disease during the veteran's service, including any 
exposure to asbestos.


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the service connection 
claim for cause of death and the respective responsibilities 
of each party for obtaining and submitting evidence by way of 
an August 2003 VA letter.  Specifically, the RO notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the appellant of her responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for her.  The RO also requested the appellant to 
send VA any additional evidence.

The Board notes that the August 2003 VA letter notified the 
appellant that she had 30 days from the date of the letter to 
respond.  The appellant was further advised that if she did 
not respond by the end of the 30-day period, her appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice provision in this case.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the September 2002 rating decision, the RO 
denied service connection for cause of the veteran's death.  
In August 2003, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim on appeal, and clarified what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  

While the notice provided to the appellant in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided by the AOJ prior to the last transfer and 
certification of the appellant's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
August 2003 letter did not provide the appellant with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, as 
discussed below, no new disability rating or effective date 
for benefits will be assigned.  Therefore, any defect with 
respect to the content of the notice requirement was non-
prejudicial; and VA's duty to notify the appellant has been 
satisfied.

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from July 1972 to November 
1972, and a November 1972 death certificate.  In April 2002, 
the RO determined that the veteran's claim file had been 
lost.  The Board recognizes that it has a heightened 
obligation to assist the appellant in the development of her 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records 
in the possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The RO made multiple searches for the veteran's 
claim file, but to no avail.  In April 2002, the RO notified 
the appellant the Record Management Center informed them that 
there were no records on file for the veteran, and requested 
the appellant to submit any prior VA correspondence in her 
possession.  The Board finds that, based on the RO's efforts, 
it is reasonably certain that the veteran's claims file is no 
longer available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The appellant notified VA that the veteran had received 
additional private treatment in 1972.  She later indicated, 
however, that efforts to obtain the records were 
unsuccessful, noting that one hospital responded that the 
veteran's records had been destroyed in a tropical storm.  
Another private hospital responded to VA's requests in 
February 2004 that they did not have any 1972 medical 
records.  Based on the above, the Board finds that reasonable 
efforts have been made to obtain all available evidence.  
Moreover, there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the veteran's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the evidence shows the veteran died of bronchogenic 
cancer, as discussed below, there is no medical evidence that 
this condition was incurred in or aggravated by service.  
Under these circumstances, the VCAA's duty to assist doctrine 
does not require that the claimant be afforded a medical 
opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the claimant with a 
medical examination absent a showing of a causal connection 
between the disability and service).  In this regard, there 
is no reasonable possibility that a VA medical opinion would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.    

Upon a review of the claims folder, the Board finds that the 
appellant and her representative were notified of the 
evidence and information necessary to substantiate her claim 
for service connection for cause of the veteran's death; were 
notified of the respective responsibilities of VA and herself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence she had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the appellant in developing the facts pertinent to the 
issue of service connection for cause of death is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant seeks service connection for cause of the 
veteran's death.  She contends that the veteran's death-
causing bronchogenic cancer is related to in-service asbestos 
exposure, during his work as a machinist.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The record does not show that the veteran was service-
connected for any disability during his lifetime.  The 
appellant contends that the veteran was service-connected for 
bronchogenic carcinoma prior to his death.  The appellant's 
daughter also stated that the veteran applied for service 
connection for lung cancer in 1972, which was granted prior 
to his death.  As noted, the veteran's claim file was lost; 
however, a December 1972 VA certification shows the veteran 
was awarded nonservice-connected benefits effective July 
1972.  A July 1972 VA medical record also notes that the 
initial diagnosis of bronchogenic carcinoma was made at that 
time.  The evidence thus shows the veteran was awarded 
nonservice-connected pension benefits, effective the same 
month he was diagnosed with bronchogenic cancer.  There is no 
evidence that he was service-connected for this disability.  
For this reason, no service-connected disability could have 
caused or contributed to cause his death.

Additionally, upon review, the veteran's cause of death is 
not shown to be related to service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The November 1972 death certificate shows the veteran died of 
bronchogenic carcinoma.  

The service medical records are negative for any findings of 
lung cancer.  A March 1934 medical record notes that the 
veteran was given a medical discharge because of physical 
disability; but the appellant stated that the veteran broke 
his back in service and later was discharged because of this 
disability.  The service personnel records show the veteran 
was assigned to the USS Altair from January 1934 to August 
1934.  The appellant also noted that the back injury occurred 
while the veteran was carrying machinery down into a hole of 
a ship, after which he spent a year in the Naval Hospital.  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1). See 
VAOPGCPREC 4-2000.  However, even though working on a ship 
with machinery could have resulted in asbestos exposure, 
there is no presumption of asbestos exposure in service.  
Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

There also is no medical evidence of any relationship between 
the veteran's lung cancer and service, including any asbestos 
exposure.  VA medical records show that upon his initial 
diagnosis of bronchogenic cancer in July 1972, it was noted 
that the veteran had a history of heavy cigarette smoking, 
from 60 to 100 packs per year.  

Although the appellant has argued that the veteran's cause of 
death is related to asbestos exposure in service, this is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the appellant's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any relationship between the veteran's death-causing 
bronchogenic cancer and service, including any in-service 
asbestos exposure. 

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for cause of death; and the claim is denied.  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine, but it does not apply. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


